Title: To Benjamin Franklin from William Lee, 8 July 1782
From: Lee, William
To: Franklin, Benjamin


Sir.Bruxelles 8th. July 1782.
I am advised that Robt. Morris Esqr. The Superintendant General of Finance for Congress, has directed you to pay me, what is due to me from Congress out of the first money that came into your hands.
I am now to request that you will please to inform me whether you have, or have not recd. such directions from Mr. Morris, & if you have, when I may draw on you for the Money.
A speedy answer will very much oblige me, who has the Honor of being with very high Respect Your Excellencies Most Obedt. & Most Hble Servt.
W: Lee
His Excellency Benjamin Franklin Esq. at Passy.
 
Addressed: A Son Excellence / Monsieur Le Docteur B. Franklin Ecuyér / a Passy / pres Paris——
